DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2022 has been entered.
 
Previous Rejections
Applicants' arguments, filed 05 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 130-136, 144-145, 150, 152-156, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Gumudavelli et al. (US Patent Application Publication 2017/0312226).
Gumudavelli et al. discloses pharmaceutical dosages forms for the delivery of drugs susceptible to abuse, such as oxycodone (abstract). Figure 1 discloses an arrangement for the tablet, where there are two layers – a drug layer with the drug and ion exchange resin, and a push layer. These are then compressed and coated. The bilayer is described as a core by Gumudavelli et al. (paragraph [161]). This reads on the arrangement recited by instant claim 130, as the drug-ion exchange resin mixture is layered over a core, as the push layer is part of the core as taught by Gumudavelli et al.
As for the weight ratio of the ion exchange resin and drug, example 2 disclosed therein has a complex formed between the oxycodone HCl and the ion exchange resin sold under the trade name Amberlite IRP 69, and these ingredients are present is from 6.66-13.33 wt% and 19.99-39.99 wt%, respectively. These amounts read upon the relative amounts recited by instant claim 130. Further, the release of the active agent is an immediate release of the active agent from the tablet formed in this example, such that more than 90% is released in 30 minutes in simulated gastric fluid (pH 1.2) while less than 10% is released in 40% ethanol (paragraph [183]). 
Thus, Gumudavelli et al. discloses compositions comprising the individual elements of the instantly claimed combination (layered dosage form with the drug and ion exchange resin present as in figure 1 with the relative amounts as disclosed) and together these would provide a composition as instantly claimed.  However, Gumudavelli et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than the predictable use of prior art elements according to their established functions a prima facie case of obviousness exists. See MPEP 2141. Thus the compositions recited by independent instant claim 130, as well as dependent instant claims 131, 133-136, and 152-153 are prima facie obvious.
Instant claim 132 recites a limitation to the release of the active agent in water. On the release of the oxycodone in water, Gumudavelli et al. is silent. However, the specific active agent and specific ion exchange resin complex cited above is the same as in example 1 of the instant specification.  Thus, the release from just the mixture of the ion-exchange resin and the drug would be the same, as the same two ingredients are mixed together in the disclosure of Gumudavelli et al..
Instant claims 144-145 recite the further inclusion of an abuse deterrent agent, such as a gelling agent. And the above cited figure has a gelling agent, and the example also contains such an agent, with polyethylene glycol 600 used, and this reads upon the instantly recited gelling agent.
Instant claim 150 recites a further limitation to the amount (in milligrams) of the ion exchange resin present. And instant claim 155 recites a further limitation to the amount (in milligrams) of the active agent present. The above cited example does not state the amount of the active agent (or any of the ingredients) present in the tablet in terms of total mass. The amounts are relative amounts (wt%). However, Gumudavelli et al. does further suggest the amount present is from 10 to 150 mg (paragraph [67]). Such a range does not read upon the instantly recited range. However, it does overlap, and in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 154 recites a limitation to the amount of the complex of the ion exchange resin and active agent. And the above cited example provides for a range of amounts, and the range does not read upon the instantly recited range. However, it does overlap.
Instant claim 156 recites a limitation to the amount of 14-hydroxycodeinone present. There is none of this ingredient stated as present by Gumudavelli et al. in the examples or broader disclosure, and thus the amount instantly recited is read upon.
Gumudavelli et al. also states that the push layer “may” include one or more osmagents (paragraph [167]). Thus the option where they are not present is also shown from the disclosure, and reads upon the limitation recited by instant claim 158.

Response to Arguments
	The Applicant argues that the rejection is not proper. The Applicant states Gumudavelli et al. fails to teach that the mixture of the active agent and ion exchange resin are layered over a core, which is a feature required by the claimed invention. The Applicant also states with respect ot claim 158 that the osmagent is not fairly suggested as optional by Gumudavelli et al.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As stated in the rejection rationale, the arrangement disclosed by Gumudavelli et al. has two layers – a drug layer with the drug and ion exchange resin, and a push layer. These are then compressed and coated. Thus, the drug mixture is in a layer, and the both layers are each described as the “core” by Gumudavelli et al. (paragraph [161]). This arrangement thus reads on the limitation recited by instant claim 130.
As for instant claim 158, Gumudavelli et al. states that the push layer “may” include an osmagent. This is first clearly not a requirement, as such language requiring the osmagent is not used. “May” is used, and thus this is considered to be one option. Further supporting the optional nature of this ingredient is figure 1, which discloses several ingredients in the layers, but does not state an osmagent as one of them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699